Per Curiam.
The ordinance in question fixes twenty miles per hour as a prohibited rate of speed. The defendant was operating his car at a rate of thirty-four miles per hour.
We believe the board of aldermen had the right to fix a prohibited rate of speed, and inasmuch as defendant exceeded that rate, we are obliged to affirm his conviction.
There is no question of recklessly operating a car — it is simply for driving at a prohibited rate of speed. We do not believe we have any right to read into the ordinance any provision which Would require the court to ascertain whether the circumstances made the rate of speed reckless or dangerous.
We agree with the magistrate that a rate of speed exceeding twenty miles is prohibited.
Judgment affirmed.
All concur; present, Freschi, P. J., Fetherston and McInerney, JJ.